Citation Nr: 1643827	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-00 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to August 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for bilateral hearing loss.  

The Veteran disagreed with the denial of service connection for bilateral hearing loss.  In June 2014, service connection for left ear hearing loss was granted; thus resolving that service connection issue.  

The Veteran testified at a Board hearing before the undersigned via video conference from the RO in May 2015.  

In July 2015, the Board remanded issue remaining on appeal, service connection for right ear hearing loss.  


FINDING OF FACT

The Veteran's current right ear hearing loss disability was not manifest during service or within one year of service and is not otherwise attributable to service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a June 2011 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA evaluations as well as a June 2014 opinion which cumulatively contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide an opinion regarding the etiology of the Veteran's claimed condition.  As discussed below, although this case was remanded to afford the Veteran an opportunity to submit private medical evidence or provide VA with the necessary information and medical release to obtain this information, he failed to do so.  Thus, VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if manifested to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  In this case, all records are presumed to be in ISO-ANSI units.

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.§ 3.303(d).  

The Veteran contends that he was exposed to acoustic trauma during service.  The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

On the June 1969 entrance examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
10
0
0
N/A
5


On an undated audiogram, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
5
5
5

On a March 1971 audiogram, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
0
LEFT
0
5
0
10
0

On an August 1974 audiogram, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
0
LEFT
5
0
0
10
10

On the August 1978 separation examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
5
5
LEFT
25
15
0
15
15

Post-service, in May 2010, the Veteran was afforded an audiological evaluation.  It was noted that the Veteran had hearing within normal limits through 3000 Hertz.  The examiner stated that the Veteran had a mild sensorineural hearing loss of the right ear and a mild conductive hearing loss in the low frequencies and a moderate mixed hearing loss in the high frequencies in the left ear.  His speech recognition was noted to be excellent.  The actual audiogram was not provided.

In July 2011, the Veteran was afforded a VA audiological examination.  The examination revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
40
LEFT
15
20
25
45
55

Speech recognition score in both ears was 100.  The examiner stated that the Veteran had right ear mild high frequency hearing loss and left moderately severe sensorineural hearing loss.  The examiner stated that based on the Institute of Medicine Report (Noise and Military Service, September 2005) which concluded that based on current knowledge, noise induced hearing loss occurs immediately (i.e. there is no scientific support for delayed onset noise induced hearing loss weeks, months, or years after the exposure event) and given that the Veteran's hearing was within normal limits at the time of his separation examination, it was less likely as not that the hearing loss was related to military noise exposure.  

The Veteran submitted a medical article, but it did not conclude that remote noise exposure causes permanent hearing loss.  The article was not definitive and stated that the evidence (in general, not particular to the Veteran) was not sufficient to determine the probability of acquiring a noise-induced hearing loss, or to estimate the magnitude of the noise induced hearing loss, that a specific individual is likely to experience from a given noise exposure.  Thus, this article does not specifically support the Veteran's claim.  


In September 2012, the Veteran was seen at the audiological clinic.  The audiogram revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
35
40
LEFT
 15
15
15
45
65

Speech recognition score in the right ear was 100 and was 92 percent in the left ear.  The examiner noted that the Veteran was new to the audiology clinic.  The examiner concluded that the Veteran was a good candidate for amplification. 

In June 2014, a VA examiner provided a medical opinion that the Veteran's left ear hearing underwent a significant inservice threshold shift during active military service so it was at least as likely as not that left ear hearing loss was due to military acoustic trauma.  However, since the right ear hearing did not undergo any significant shift, it was less likely as not that current hearing loss was related to military acoustic trauma.  

In a June 2014 rating decision, service connection for left ear hearing loss was granted primarily based on the June 2014 opinion and because exposure to acoustic trauma was conceded as the Veteran's service as an electronic technician carried a moderate risk of exposure to hazardous acoustic trauma.

In May 2015, the Veteran testified at a Board hearing.  He reported that during service, he was exposed to acoustic trauma without the benefit of having adequate ear protection.  He noticed tinnitus (which is service-connected) when he exited service.  Post-service, he related that he did not have exposure to loud noises.  Over the years, the  Veteran stated that he noticed that his hearing ability was worsening.

In July 2015, the Board remanded this case for the Veteran to be contacted since, at his hearing, the Veteran and his representative indicated that the Veteran wanted a new examination and had arranged for an examination with the Veteran's primary care provider.  The Board instructed the RO to contact the Veteran and determine the name/facility/address of his primary medical provider who was scheduled to perform an audiological evaluation, and then after securing the appropriate medical release, obtain those records.  The Board noted that the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  Thereafter, the Veteran was contacted in November 2015 to obtain this information.  The Veteran did not reply.  Although the representative indicated that only one attempt instead of two attempts was made to obtain the records, the Board notes that no attempt was made because the Veteran did not furnish the requested information.  The RO cannot make an attempt to obtain records without the necessary information and medical release being provided by the Veteran.  The RO was not required to contact the Veteran multiple times.  The Court has held that VA's "duty to assist is not always a one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id.  

In sum, the evidence of record reflects that the Veteran currently has right ear hearing loss as defined by 38 C.F.R. § 3.385; however, right ear hearing loss per 38 C.F.R. § 3.385 was not shown during service or within a year thereof.  As noted, the Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In this case, at no time during service or within a year of service did not right ear exhibit 20 or more decibels.  

Moreover, two VA examiners have provided negative opinions.  The first examiner indicated that neither left nor right ear hearing loss was related to service based on a finding that the Institute of Medicine Report had concluded that based on current knowledge, noise induced hearing loss occurs immediately and not on a delayed onset basis.  An addendum opinion was then obtain to evaluate whether there were any inservice threshold shifts at the various Hertz levels; that is, to also determine if there was evidence of immediate noise induced hearing loss.  The second VA examiner indicated that the left ear did indeed show such threshold shifts at indicated Hertz levels; however, there were no significant threshold shifts in the right ear (on separation there were no Hertz levels in excess of 5 decibels).  The examiner indicated that the National Institute for Occupational Safety and Health (NIOSH) recommends that significant threshold shift is defined as a 15 decibel shift at one or more Hertz levels from 500 to 4000 Hertz.  The right ear did not exhibit such shifts.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners were both aware of the Veteran's medical history, but the second examiner also evaluated the inservice threshold shifts, or lack thereof, therefore, that examiner also provided a fully articulated opinion and reasoned analysis.  The Board therefore attaches significant probative value to this second opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Although the Veteran indicated he would be providing his own audiological evidence, he did not do so.  

The Board has considered the Veteran's own opinion that his right hearing loss resulted from inservice acoustic trauma.  However, as a lay person in the field of medicine, his opinion is outweighed by the more probative VA medical opinion of record.  Further, with regard to right ear hearing loss, the Veteran is competent to report that he has hearing loss, but is not qualified to state his exact Hertz levels.  The audiologist in contrast is so qualified.  In determining the weight assigned to the evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  Therefore, the Board finds that in considering the most probative evidence of record, hearing loss of the right ear was not shown during service or within one year of discharge.  The Veteran's hearing loss in that ear is not attributable to service.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


